Citation Nr: 0012894	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-21 099	)	DATE
	)
	)


THE ISSUES


1.  Whether a decision by the Board of Veterans' Appeals 
(Board), dated on September 15, 1966, contained clear and 
unmistakable error (CUE).  

2.  Whether a July 26, 1990 decision by the Board, which 
denied entitlement to service connection for bronchial 
asthma, contained CUE.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to October 
1945.

This case comes before the Board on motion by the moving 
party alleging CUE in a September 15, 1966 decision, and in a 
July 26, 1990 decision, respectively.  


FINDINGS OF FACT

1.  A Board decision dated September 15, 1966 does not exist.  

2.  On July 26, 1990, the Board denied the veteran's  claim 
for service connection for bronchial asthma.

3.  The Board's July 26, 1990 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSIONS OF LAW

1.  Because a Board decision dated on September 15, 1966 does 
not exist, the March 1999 motion for revision on the grounds 
of CUE is legally insufficient.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. § 20.1404(a) (1999); Sabonis v. Brown, 
6 Vet.App. 426 (1994).

2.  The decision of the Board, dated July 26, 1990, did not 
contain CUE.  38 U.S.C.A. § 7111 (West Supp. 1999);38 C.F.R. 
§§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a signed motion, dated on March 22, 1999, and received at 
the Board on March 29, 1999, the moving party requested 
revision of "the Board's decision of September 16, 1966," 
on the grounds of CUE in accordance with 38 U.S.C. § 7111, 
and attempted to incorporate by reference an argument 
purportedly submitted on November 3, 1998.

Pursuant to 38 U.S.C.A. § 7111(a), "[a] decision by the 
Board is subject to revision on the grounds of clear and 
unmistakable error."  In this context, the Board has 
reviewed the record and determines that there is no Board 
decision dated on September 15, 1966, as was alleged by the 
moving party in his March 22, 1999 motion.  The moving 
party's claims folder does not contain a decision by the 
Board issued on that date.  Since the legal predicate upon 
which the moving party's motion is based, i.e., a September 
15, 1966 Board decision, does not exist, the Board is without 
recourse but to deny said motion for revision as legally 
insufficient.  See Sabonis v. Brown, 6 Vet.App. at 430.

The veteran, who is the moving parting in the next Motion, 
alleges clear and unmistakable error in the Board's July 26, 
1990 decision.  In that decision, the Board denied the moving 
party's claim for entitlement to service connection for 
bronchial asthma.  This decision was predicated on a 
determination that, since bronchial asthma had never been 
demonstrated, a June 1946 decision of the agency of original 
jurisdiction was well supported by the evidence then of 
record and that no new and material evidence had been 
submitted which demonstrated a new factual basis for revising 
that decision.  

The Board's determination was based on the fact that the 
veteran was notified of the June 1946 decision and did not 
appeal within one year; and that, in connection with his 
renewed claim, the veteran had submitted copies of medical 
records, statements of physicians and had testified at a 
personal hearing, but had not demonstrated that he had 
bronchial asthma.  

Also, in its discussion of the veteran's service medical 
records, the Board in July 1990 discussed several entries in 
the service medical records, including a record dated January 
1945 which revealed that the veteran sought medical treatment 
due to difficulty breathing at night.  The Board noted that 
the impression was probable phobia, possible asthmatic 
attacks.  The Board cited to a May 1945 hospitalization 
record which had noted a history of asthma in 1944.  The 
Board cited to a May 12, 1945 physical profile record wherein 
bronchial asthma was noted as a defect, and to the veteran's 
October 1945 examination conducted in conjunction with his 
separation from service, which noted a history of asthma in 
1944.  

Further, the Board found that, after reviewing all of the 
additional evidence submitted, it was unable to identify a 
new factual basis upon which the 1946 denial of service 
connection for asthma could be revised.  The Board noted that 
"[t]hroughout the veteran's service and post service medical 
records, there is not one clinical diagnosis of bronchial 
asthma...."  

The Board concluded that a June 1946 decision of the agency 
of original jurisdiction which denied service connection was 
final, and the evidence since received did not provide a new 
factual basis to show the incurrence or aggravation of 
bronchial asthma during service.  See 38 U.S.C. § 310; 38 
C.F.R. § 3.102; Veterans Regulation No. 2(a), pt. II par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936, to December 31, 1957.)  Thus, in 
the absence of evidence showing new and material evidence, 
the Board determined that the June 1946 decision was final 
and service connection for bronchial asthma was denied.  Id.  

In a September 16, 1999 statement, the moving party indicated 
that he believed that there was "reversible error" in the 
July 26, 1990 Board decision.  The moving party argues that 
the Board's decision is the product of CUE because the Board 
"stated as its reason for its denial:  'Throughout the 
veteran's service and post service medical records, there is 
not one clinical diagnosis of bronchial asthma.'"  The 
moving party stated:

The latter finding of fact by the Board is certainly 
erroneous in light of a service clinical record dated 
May 12, 1945 [physical profile] where a medical officer 
diagnosed bronchial asthma...As is plainly evident, the 
inservice diagnosis of bronchial asthma established [or 
establishes] a factual predicate from which a grant of 
service connection may be permitted by application of 
law--then (1946) and now.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, codified at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 
38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Regulation 38 C.F.R. § 20.1403, relates to what constitutes 
CUE and what does not, and provides as follows:

(a)  General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.--(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.

(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  Likewise, a review for new and 
material evidence must also be based on the record and the 
law that existed when the decision sought to be reopened was 
made.  Therefore, the Board in July 1990 was obligated to 
review the veteran's case according to the law of new and 
material evidence and service connection that existed when 
the June 14, 1946 rating decision was issued.  That law 
included 38 U.S.C. § 310, and Veterans Regulation No. 2(a), 
pt. II par. III; Department of Veterans Affairs Regulation 
1008; effective January 25, 1936, to December 31, 1957, and 
authority derived therein from the United States Code.  

In this case, the moving party has not demonstrated that the 
Board's July 26, 1990 decision, which continued to confirm 
the denial of service connection for bronchial asthma, was 
erroneous.  Therein, the Board determined that no new and 
material evidence had been submitted to reopen a finally 
denied claim of June 14, 1946.  As explained above, the 
Board's decision discussed the evidence of record at the time 
of the June 14, 1946 decision, including the May 12, 1945 
physical profile record cited to by the moving party as the 
basis for this Motion for CUE.  Also as indicated above, the 
moving party, through his representative, argues that the 
inservice notation of bronchial asthma establishes a 
"factual predicate" from which service connection should 
have been granted by the Board in July 1990.  

However, such an allegation does not constitute a valid claim 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," 
(2) the error must be "undebatable" and the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the 
veteran's service medical records, and additional records 
submitted to reopen the claim, were before the Board at the 
time of the July 1990 decision.  The Board specifically found 
that no new and material evidence had been submitted, and in 
doing so, cited to pertinent service medical records which 
had also been part of the record in June 1946.  The July 
1990 Board decision was, therefore, consistent with and 
supported by the law then applicable for determining whether 
the veteran had submitted new and material evidence to reopen 
a claim for entitlement to service connection for bronchial 
asthma.  Accordingly, the undersigned determines that such a 
denial was a reasonable exercise of adjudicatory judgment and 
did not involve clear and unmistakable error.

Furthermore, in addressing the moving party's specific 
contention, the undersigned pointedly notes that the 
arguments raised by the moving party relate to the 
interpretation and evaluation of the evidence.  In this 
respect, the moving party has raised a generic allegation of 
error concerning the July 1990 Board decision, but not 
necessarily the discrete issue of CUE.  The moving party has 
alleged that the July 1990 decision was the product of error 
because the member of the Board, as part of the analysis, 
said that "[t]hroughout the veteran's service and post 
service medical records, there is not one clinical diagnosis 
of bronchial asthma..."  However, it is clear to the Board at 
this time, that prior to using this quote in its conclusion, 
the Board in July 1990 cited to the indicated record, the 
physical profile of May 12, 1945, in its analysis and 
discussed that record, along with all of the veteran's other 
service medical records and post-service records submitted to 
reopen the claim.  Therefore, the moving party's line of 
argument represents a clear-cut example of disagreement as to 
how the evidence was interpreted and evaluated, and as such 
cannot constitute a basis for a finding of CUE.  See 38 
C.F.R. § 20.1403(d)(3)); see also Luallen, supra. 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
July 26, 1990 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The March 1999 motion for revision, as it pertains to a 
decision by the Board dated September 15, 1966, is denied as 
legally insufficient.

The motion for revision for the July 26, 1990 Board decision 
on the grounds of CUE is denied.  



		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals


 


